Order granting motion to dismiss complaint for insufficiency reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within ten days from service of a copy of the order herein. The complaint seeks__.a. recovery for rent due and unpaid prior to the receiver’s appointnigajt. He.entitled to bang such an action. (Lofsky v. Maujer, 3 Sandf. Ch. 76; Rider v. Bagley, 84 N. Y. 461, 465; Wyckoff v. Scofield, 98 id. 475; Hollenbeck v. Donnell, 94 id. 342, 347; *849Home Life Ins. Co. v. O'Sullivan, 151 App. Div. 535, 538.) Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.